Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 10, line 5, filed 13 September 2022, with respect to the rejection of Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is moot because the Applicant has cancelled said claim and thus this rejection has been withdrawn.
3.	Applicant’s arguments, see page 10, line 12, filed 13 September 2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al. (United States Patent Publication No. US 2008/0206690 A1), hereinafter Kennedy, have been fully considered but they are not persuasive. Herein, Applicant argues that the amendment to further limit “a polymer component consisting of” a compound comprising a first structural unit requires the withdrawal of the rejection of record due to said amendment limiting  all polymeric compounds within the composition to comprise the first structural unit, and that the first structural unit comprises 60% to 100% of the polymeric compound. While that appears to be the Applicant’s argument, that is not the effect of the amendment in limiting the claim. Firstly, it’s worth noting that the composition of Claim 1 “includes” a solvent and a polymeric compound as therein defined. But the language of “includes” is open-ended and thus the composition can comprise an infinite number of other materials, so long as it comprises a solvent and a polymeric compound as therein defined. MPEP §2111.03(I) states: "The transitional term 'comprising,' which is synonymous with 'including,' 'containing,' or 'characterized by,' is inclusive or open-ended and does not exclude additional, unrecited elements or method steps." (emphasis added). Thus, while the Applicant has limited “a polymer component,” the Applicant has not limited the composition from comprising other materials, including other polymeric materials. Thus, while Kennedy may teach other polymeric compounds in its composition in addition to a polymeric compound as limited by the Applicant of the present application, the amendment to the present claim set does not overcome said compositions, as the composition, as claimed by the Applicant, is open-ended to any number of other materials being present in its composition. As such, the claim amendments do not require the withdrawal of the rejections of record and they are thus maintained.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
8.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-10 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al. (United States Patent Publication No. US 2008/0206690 A1), hereinafter Kennedy.
10.	Regarding Claims 1-10 and 16-25, Kennedy teaches (Paragraph [0028]) applying a silicon-containing film-forming composition directly or indirectly on at least an upper face side of a substrate to form a silicon-containing film. Kennedy teaches (Paragraph [0028]) applying a resist film-forming composition directly or indirectly on an upper face side of the silicon-containing film to form a resist film. Kennedy teaches (Paragraph [0037]) exposing the resist film formed on the upper face side of the silicon-containing film to an extreme ultraviolet ray or an electron beam. Kennedy teaches (Paragraphs [0028-0029]) developing the resist film exposed to the extreme ultraviolet ray or the electron beam to form a resist pattern. Kennedy teaches (Paragraphs [0073-0076]) a solvent. Kennedy teaches (Paragraphs [0043-0066]) a polymer component consisting of a compound comprising a first structural unit of formula (1) of the present application. Kennedy teaches (Paragraphs [0043-0066]) the first structural unit of formula (1) of the present application is in a range of 60 mol% to 100 mol% with respect to total structural units in the compound. Kennedy teaches (Paragraphs [0034-0035]) the compound further comprises a second structural unit of formula (2) of the present application. Kennedy teaches (Paragraphs [0034-0035]) the compound further comprises a third structural unit of formula (3) of the present application. Kennedy teaches (Paragraphs [0028-0029]) after the developing, etching the silicon-containing film using a mask comprising the resist pattern. Kennedy teaches (Paragraphs [0028-0029]) before the applying of the silicon-containing film-forming composition, forming an organic underlayer film directly or indirectly on at least an upper face side of the substrate. Kennedy teaches (Paragraphs [0028-0029]) after the etching of the silicon-containing film, etching the organic underlayer film using a mask comprising the silicon-containing film. Kennedy teaches (Paragraphs [0043-0066]) the compound has the first structural unit of formula (1) of the present application in a range of 80 mol% to 100 mol% with respect to the total structural units in the compound. Kennedy teaches (Paragraphs [0043-0066]) the compound has the structural unit of formula (1) of the present application where X and Y are each independently a hydroxyl group or an alkoxy group.

Conclusion
11.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737			/DUANE SMITH/                                                                                    Supervisory Patent Examiner, Art Unit 1737